REVERSE the judgment on the pleadings AND REMAND this
                matter to the district court for further proceedings consistent with this
                order.



                                                              Ac
                                                           Hardesty
                                                                      rin_41;         , J.




                                                           Douglas
                                                                  20404                 J.



                CHERRY, J., concurring.
                             For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments is now the controlling law and, thusly, concur in the
                disposition of this appeal.




                cc: Hon. David B. Barker, District Judge
                     Greene Infuso, LLP
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A